COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
  SEBRA GONZALEZ,                                               No. 08-19-00116-CV
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                             383rd District Court
                                                 §
  MARCO GONZALEZ,                                             of El Paso County, Texas
                                                 §
                         Appellee.                             (TC # 2016DCM1045)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order costs be assessed against the party

incurring same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.